Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 8-10, 12-14, and 17-20 are pending and rejected. Claims 1-7, 11, 15, and 16 are withdrawn as being drawn to a non-elected invention and species. Claim 8 is amended.
Please note: in future claims sets claim 7 should be given the proper status identifier of “withdrawn”. Claim 7 is withdrawn as being dependent on a non-elected invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tois, US 2003/0188682 A1 in view of Fafard, US 2017/0291915 A1.
	Regarding claim 8, Tois teaches a method of depositing a Si-containing layer on a substrate (a process for producing silicon oxide containing films on a growth substrate, abstract, where the process can also be used to prepare pure silica films, 0019), the method comprising:
	exposing a substrate to a vapor of a Si-containing film forming composition comprising an organosilane precursor (where the silicon starting material is vaporized and passed to a substrate where the reactant forms a single chemisorbed molecular layer on the surface through a ligand exchange or dissociation reaction, 0025, where the precursor includes organosilanes, 0027-0029), and
	depositing at least part of the organosilane precursor onto the substrate to form a Si-containing layer using a deposition method (where the reactant forms a chemisorbed molecular layer on the surface through a ligand exchange or dissociation reaction and after attachment of the silicon compound, a reactive oxygen source is introduced to the reaction space which causes the silicon compound to be converted to silica at the growth surface, 0025 and 0031, where the deposition method is an ALD process, abstract, 0018, 0025, and 0030).
	They teach that the silicon starting material is a vaporizable silicon compound that contains at least one organic ligand, where examples include silanes having the formula SimL2m+2, where m is an integer of 1 to 3, siloxanes of the formula SiyOy-1L2y+2, where y is an integer of 2 to 4, and silanes of the formula SiyNHy-1L2y+2, where y is an integer from 2 to 4 (0025 and 0027). They teach that each L can independently be F, Cl, Br, I, alkyl, aryl, alkoxy, vinyl, cyano, amino, silyl, alkylsilyl, alkoxysilyl, silylene, or alkylsiloxane, wherein the alkyl and alkoxy groups may be linear or branched and contain at least one substituent (0028). They teach that typically, alkyl and alkoxy groups contain 1 to 10 carbons, preferably 1 to 6 carbon atoms (0028). They teach that examples of suitable silicon compounds include amino-substituted silanes such as 3-aminoalkyltrialkoxysilanes such as aminopropyltriethoxysilane NH2-CH2-CH2-CH2-Si(O-CH2CH3)3 (0029). Therefore, Tois teaches depositing silica films from amino substituted silanes such as aminoalkyltrialkoxysilanes, where they indicate that the alkyl and alkoxy groups in the silane compounds can have 1-6 carbon atoms. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois to have used a silicon compound having a formula of NH2-CH2-Si(O-CH2CH3)3 or more broadly NH2-CH2-Si(O-R), where R is an alkoxy group having 1-6 carbon atoms because it will provide an amino-substituted silane similar to aminopropyltriethoxysilane having an alkyl group between the amino group and silicon group having the described number of carbon atoms (1-6) and also provide that has an alkoxy group on the silicon atom having the described number of carbon atoms (1-6) such that it will be expected to provide a suitable amino substituted silane for the deposition of the silica film. Further, the Examiner notes MPEP 2144.09(I): A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). Specifically, since a compound having the formula NH2-CH2CH2CH2-Si(O-R) would be expected to be similar in reactivity to a compound having the formula NH2-CH2-Si(O-R) because there is only a difference in two CH2 groups, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a compound having the formula NH2-CH2-Si(O-R) with the expectation of similar reactivity in forming the silica film, which is further supported by Tois indicating that alkyl groups having 1-6 carbon atoms can be used. Therefore, Tois suggests using an organosilane precursor having formula II of claim 8, where R’ is a C1-C6 alkoxy group, and R is H from a formula having alkyl and alkoxy groups having a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Tois does not teach using an organosilane precursor having a formula of the elected species.
	Fafard teaches Si-containing film forming compositions comprising carbosilane substituted amine precursors having the formula (R1)aN(-SiHR2-CH2-SiH2R3)3-a, where a=0 or 1, R1 is H, a C1-C6 alkyl group, or a halogen, R2 and R3 is each independently H, a halogen, an alkoxy group having the formula OR’, wherein R’ is an alkyl group (C1-C6), or an alkylamino group having the formula NR’’2, wherein each R’’ is independently H, a C1-C6 alkyl group, a C1-C6 alkyenyl group, or a C3-C10 aryl or heterocycle group (abstract). Therefore, they teach that hydrogen atoms can be used as a substitution for a C1-C6 alkoxy group and an R group bound to a nitrogen atom can be hydrogen or a C1-C6 alkyl group. They teach that alkyl groups can be linear, branched, or cyclic alkyl groups (0013). They teach that the precursor can be N(SiH2-CH2-SiH2(NH2))3 or N(SiH2-CH2-SiH2(NiBu2))3 (0031 and 0038). They teach methods of deposition of a Si-containing layer on a substrate using the vapor of any of the Si-containing film forming compositions, where the vapor is introduced into a reactor having a substrate disposed therein (0577). They teach that at least part of the carbosilane substituted amine precursor is deposited onto the substrate to form a Si-containing layer using a deposition method (0577). They teach that the Si-containing layer is a silicon oxide layer (0585). They teach that the vapor deposition process can be a (plasma) chemical vapor deposition process or a (plasma) atomic layer deposition process (0589-0590 and 0642). They teach that a reaction gas may also be introduced into the reactor, where the reaction gas may be an oxidizing agent such as O2, O3, H2O, oxygen containing radicals such as O or OH, etc. (0652). They teach that the reaction gas may be treated by a plasma in order to decompose the reaction gas into is radical form (0654). Therefore, Fafard teaches organosilane precursors for use in forming silica films by ALD where they indicate that hydrogen atoms can be used as a substitution for a C1-C6 alkoxy group bound to a silicon atom and an R group bound to a nitrogen atom can be hydrogen or a C1-C6 alkyl group such as iBu or an isobutyl group, indicating that the groups can be substituted for one another in forming a precursor for ALD.
	From the teachings of Fafard, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois to have substituted the hydrogen atoms bound to the nitrogen group for iBu groups and to have substituted the alkoxy groups bound to the silicon atom for hydrogen because Fafard teaches that such groups can be substituted for one another in a precursor used for depositing a silica film by ALD such that it will be expected to provide a suitably reactive precursor for the deposition of the silica film. Therefore, Tois in view of Fafard suggests using a precursor having formula II of claim 8 where R’ is H and R2 is iBu, i.e. of formula SiH3-CH2-N(iBu)2. 
	Regarding claim 9, Tois in view of Fafard suggest the process of instant claim 8. Tois further teaches that the deposition process is ALD (abstract, 0018, 0025, and 0030).
	Regarding claims 12-14, Tois in view of Fafard suggest the process of instant clam 8. Tois further teaches supplying a co-reactant such as oxygen (O2) and ozone (O3) (0041). They also teach that the oxygen source can be water and hydrogen peroxide, as well as N2O-, NO, and NO2 (0043). 
	Regarding claim 17, Tois in view of Fafard suggest the process of instant claim 8. Tois further teaches that the film formed can be pure silicon dioxide, i.e. SiO (0019).
	Regarding claims 18 and 19, Tois in view of Fafard suggest the process of instant claim 8. Tois further teaches that a multicomponent film is obtained by changing the starting material by evaporating a metal precursor and passing the evaporated metal precursor onto a substrate where it reacts to form a single molecular layer through a ligand exchange reaction and/or a dissociation reaction (0033-0034). They teach that after the reaction an oxygen source is then introduced in to the reaction space, which reacts with the remaining ligands of the chemisorbed metal compound complex to form new OH groups and oxygen bridges to the surface (0034). They teach that the second cation of the multicomponent oxide may be one or more metals or semi-metals, where the metals of groups IIIa, Iva, and Va of the periodic table, including rare earth metals, i.e. lanthanum and lanthanides, and metals and semi-metals of Group IVb may be mentioned (0036-0037). They teach that the metals can include titanium, aluminum, tantalum, hafnium, zirconium, yttrium, and lanthanum (0037). Therefore, a second precursor will be added to the Si-containing film forming composition on the substrate that includes an element from the transition metals, lanthanides, or group 13 of the periodic table. 
	Regarding claim 20, Tois in view of Fafard suggest the process of instant claim 8. Fafard further teaches that once the film reaches a desired thickness, the film may be subjected to further processing, such as thermal annealing, furnace-annealing, rapid thermal annealing, UV or e-beam curing, and/or plasma gas exposure (0666). They teach that the resulting film may contain fewer impurities and therefore may have improved performance characteristics (0666). They teach that thermal annealing has been found effective to reduce carbon and nitrogen contamination in the silicon-containing film (0666). From the teachings of Fafard, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois in view of Fafard to have annealed the Si-containing film by thermal annealing, furnace annealing, rapid thermal annealing, UV or e-beam curing, and/or plasma gas exposure because Fafard teaches that such processing reduces the impurities in a silicon-containing film formed by ALD so as to provide improved performance characteristics such that it will also be expected to reduce the impurities in the film of Tois in view of Fafard while improving the film. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tois in view of Fafard as applied to claim 8 above, and further in view of Suzuki, US 2019/0035605 A1.
	Regarding claim 10, Tois in view of Fafard suggest the process of instant claim 8. Tois further teaches that using highly reactive oxygen sources such as ozone, peroxide, and oxygen radicals to convert the attached silicon compound, the temperature of formation of the silica can be significantly reduced (0022). 
	Fafard teaches using plasma tread oxygen as a co-reactant (0583 and 0652) and that the deposition process can be plasma enhanced ALD (0642). 
	They do not specify that the process is PEALD.
	Suzuki teaches a method of forming a film on a substrate by PEALD that includes deposition cycles of feeding a precursor in a pulse to a reaction space to adsorb a precursor on a surface of a substrate and then applying RF power to a second electrode to generate in the reaction space a plasma to which the precursor-adsorbed surface is exposed, thereby forming a sublayer on the surface (abstract). They teach that in step (ii), the plasma is a plasma of one or more gases selected from the group including O2 (0027). They teach using an amino silane precursor such as 3-aminopropyl trimethoxysilane (0048). They teach providing the precursor, while continuously feeding a reactant gas such as O2 and a dilution/carrier gas, followed by purging and applying RF power to form the plasma and cause the reaction gas to form a monolayer on the surface of the substrate (0032 and Fig. 8). They teach that a plasma is an ionized gas containing positive ions and free electrons, where in PEALD film formation is accomplished using ions and radicals (0002). Therefore, Suzuki teaches a PEALD process using an aminoalkylalkoxysilane precursor and a plasma co-reactant formed from oxygen so as to form a film on a substrate, where film formation is provided using radicals and ions.
	From the teachings of Tois, Fafard, and Suzuki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois in view of Fafard to have deposited the film by PEALD because Tois indicates it is desirable to use highly reactive oxygen species such as oxygen radicals, Fafard teaches using oxygen plasma as a co-reactant, and Suzuki indicates that PEALD deposits film from precursors similar to that of Tois in view of Fafard by reaction with oxygen plasma, where the plasma generates radicals, such that it will be expected to provide the desired and predictable result of depositing the silica film by providing oxygen radicals via the plasma process by PEALD. 

Claims 18-19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tois in view of Fafard as applied to claim 8 above, and further in view of Keuch, US 2016/0138182 A1.
	Regarding claims 18-19, Tois in view of Fafard suggest the process of instant claim 8. Tois further teaches that a multicomponent film is obtained by changing the starting material by evaporating a metal precursor and passing the evaporated metal precursor onto a substrate where it reacts to form a single molecular layer through a ligand exchange reaction and/or a dissociation reaction (0033-0034). They teach that after the reaction an oxygen source is then introduced in to the reaction space, which reacts with the remaining ligands of the chemisorbed metal compound complex to form new OH groups and oxygen bridges to the surface (0034). They teach that the second cation of the multicomponent oxide may be one or more metals or semi-metals, where the metals of groups IIIa, Iva, and Va of the periodic table, including rare earth metals, i.e. lanthanum and lanthanides, and metals and semi-metals of Group IVb may be mentioned (0036-0037). They teach that the metals can include titanium, aluminum, tantalum, hafnium, zirconium, yttrium, and lanthanum (0037). Therefore, a second precursor will be added to the Si-containing film forming composition on the substrate that includes an element from the transition metals, lanthanides, or group 13 of the periodic table. 
	They do not specifically teach that the second precursor is added to the Si-containing film forming composition.
	Keuch teaches methods for forming a mixed metal oxide epitaxial film comprising growing an amorphous layer of a mixed metal oxide on a substrate via atomic layer deposition and annealing the amorphous layer of the mixed metal oxide at an elevated temperature for a period of time sufficient to induce epitaxial solid-state re-growth of the amorphous layer of the mixed metal oxide (abstract). They teach that the metal precursor may be a metalorganic compound and the oxygen precursor is a chemical compound capable of oxidizing the metal precursor (0023). They teach that the substrate is exposed to a pulse of the metal precursor, the chamber is purged, and then the substrate is exposed to a pulse of the oxygen precursor, which reacts with the adsorbed metal precursor to form the binary metal oxide (0023). They teach that for grow the layer of the amorphous mixed metal oxide, multiple metal precursors may be used, e.g. a metal precursor for each type of metal cation in the desired mixed metal oxide (0024). They teach that a variety of metalorganic compounds may be used for metal precursors and a variety of oxygen precursors may be used (0024). They teach that the mixed metal oxide can be grown by exposing the substrate to alternating pulses of one or more of the metal precursors and the oxidizing precursor, where the substrate may be exposed to each of the metal precursors simultaneously, i.e. in a co-pulse, followed by purging and pulsing the oxygen precursor (0025). They teach that the substrate may alternatively be exposed to the metal precursors individually, separated by exposure to the oxygen precursor (0026). Therefore, Keuch teaches that a mixed metal oxide can be formed by ALD by exposing the substrate to the metal precursors at the same time or individually.
	From the teachings of Keuch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois in view of Fafard to have added the second precursor to the Si-containing film forming composition in a single ALD metal reactant pulse for forming the mixed metal oxide film because Keuch teaches that mixed metal oxides can be formed by ALD by exposing the substrate to the metal precursors at the same time or individually such that it will be expected to suitably provide both precursors in a desirable sequence for forming the film desired by Tois in view of Fafard. 

Claims 8, 9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tois, US 2003/0188682 A1 in view of Pore, US 2017/0140924 A1 and Fafard, US 2017/0291915 A1.
	It is noted that the second inventor is used for US 2017/0140924 A1 to differentiate between Suzuki references.
	Regarding claim 8, Tois teaches a method of depositing a Si-containing layer on a substrate (a process for producing silicon oxide containing films on a growth substrate, abstract, where the process can also be used to prepare pure silica films, 0019), the method comprising:
	exposing a substrate to a vapor of a Si-containing film forming composition comprising an organosilane precursor (where the silicon starting material is vaporized and passed to a substrate where the reactant forms a single chemisorbed molecular layer on the surface through a ligand exchange or dissociation reaction, 0025, where the precursor includes organosilanes, 0027-0029), and
	depositing at least part of the organosilane precursor onto the substrate to form a Si-containing layer using a deposition method (where the reactant forms a chemisorbed molecular layer on the surface through a ligand exchange or dissociation reaction and after attachment of the silicon compound, a reactive oxygen source is introduced to the reaction space which causes the silicon compound to be converted to silica at the growth surface, 0025 and 0031, where the deposition method is an ALD process, abstract, 0018, 0025, and 0030).
	They teach that the silicon starting material is a silicon volatile compound that contains at least one organic ligand, where examples include silanes having the formula SimL2m+2, where m is an integer of 1 to 3, siloxanes of the formula SiyOy-1L2y+2, where y is an integer of 2 to 4, and silanes of the formula SiyNHy-1L2y+2, where y is an integer from 2 to 4 (0027). They teach that each L can independently be F, Cl, Br, I, alkyl, aryl, alkoxy, vinyl, cyano, amino, silyl, alkylsilyl, alkoxysilyl, silylene, or alkylsiloxane, wherein the alkyl and alkoxy groups may be linear or branched and contain at least one substituent (0028). They teach that typically, alkyl and alkoxy groups contain 1 to 10 carbons, preferably 1 to 6 carbon atoms (0028). They teach that examples of suitable silicon compounds include amino-substituted silanes such as 3-aminoalkyltrialkoxysilanes such as aminopropyltriethoxysilane NH2-CH2-CH2-CH2-Si(O-CH2CH3)3 (0029). Therefore, Tois teaches depositing silica films from amino substituted silanes such as aminoalkyltrialkoxysilanes, where they indicate that the alkyl and alkoxy groups in the silane compounds can have 1-6 carbon atoms.
	Tois does not specifically teach using a precursor having a single CH2 group between the silicon atom and the nitrogen atom.
	Pore teaches methods for depositing silicon oxycarbonitride thin films on a substrate in a reaction space using PEALD (abstract). They teach that at least one deposition cycle comprises contacting surface of the substrate with a vapor phase silicon precursor on the surface of the substrate, contacting the adsorbed silicon species with at least one reactive species generated by plasma formed from a gas that does not comprise oxygen, and optionally repeating the contacting steps until a SiOCN film of a desired thickness has been formed (0005). They teach that the silicon precursor has the formula (RIO)4-xSi(-[CH]n-NH2)x wherein x is an integer from 1 to 4, n is an integer from 1 to 4, and RI is independently selected from the group consisting of alkyl (0005-0013). They teach that the silicon precursor may have a formula Si(ORI)4-x(RIINRIIIRIV)x, wherein x is an integer from 1 to 4, RI is independently selected from the group consisting of alkyl, RII is an independently selected hydrocarbon, and RIII and RIV are independently selected from the group consisting of alkyl and hydrogen (0036-0040). They teach that a suitable silicon precursor may comprise 3-aminopropyl trimethoxysilane, APTMS (0016). Therefore, Pore teaches that suitable silicon precursors for forming a silicon-containing film by ALD include those having a single CH2 group between a silicon atom and a nitrogen atom in a precursor similar to that of Tois as an alternative to APTMS.
	From the teachings of Tois and Pore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have to have modified the process of Tois to have used a silicon compound having a formula of NH2-CH2-Si(O-CH2CH3)3 or more broadly NH2-CH2-Si(O-R), where R is an alkoxy group having 1-6 carbon atoms because it will provide an alkyl group between the amino group and silicon group having the described number of carbon atoms (1-6) by Tois and also provide an alkoxy group on the silicon atom having the described number of carbon atoms (1-6) by Tois, while also providing a suitable number of carbon atoms between the silicon and nitrogen atoms as suggested by Pore such that it will be expected to provide a suitable amino substituted silane for the deposition of the silica film. Further, the Examiner notes MPEP 2144.09(I): A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). Specifically, since a compound having the formula NH2-CH2CH2CH2-Si(O-R) would be expected to be similar in reactivity to a compound having the formula NH2-CH2-Si(O-R) because there is only a difference in two CH2 groups, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a compound having the formula NH2-CH2-Si(O-R) with the expectation of similar reactivity in forming the silica film, which is further supported by Tois indicating that alkyl groups having 1-6 carbon atoms can be used and Pore indicating that a chain of 1-5 carbon atoms can be used. Therefore, Tois in view of Pore suggest using an organosilane precursor having formula II of claim 8, where R’ is a C1-C6 alkoxy group, and R is H from a formula having alkyl and alkoxy groups having a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Tois in view of Pore do not teach using a formula of the elected species.
	As discussed above, Pore indicates that the nitrogen atom can be bonded to hydrogen atoms or alkyl groups (0005-0013 and 0036-0040).
	Fafard teaches Si-containing film forming compositions comprising carbosilane substituted amine precursors having the formula (R1)aN(-SiHR2-CH2-SiH2R3)3-a, where a=0 or 1, R1 is H, a C1-C6 alkyl group, or a halogen, R2 and R3 is each independently H, a halogen, an alkoxy group having the formula OR’, wherein R’ is an alkyl group (C1-C6), or an alkylamino group having the formula NR’’2, wherein each R’’ is independently H, a C1-C6 alkyl group, a C1-C6 alkyenyl group, or a C3-C10 aryl or heterocycle group (abstract). Therefore, they teach that hydrogen atoms can be used as a substitution for a C1-C6 alkoxy group and an R group bound to a nitrogen atom can be hydrogen or a C1-C6 alkyl group. They teach that alkyl groups can be linear, branched, or cyclic alkyl groups (0013). They teach that the precursor can be N(SiH2-CH2-SiH2(NH2))3 or N(SiH2-CH2-SiH2(NiBu2))3 (0031 and 0038). They teach methods of deposition of a Si-containing layer on a substrate using the vapor of any of the Si-containing film forming compositions, where the vapor is introduced into a reactor having a substrate disposed therein (0577). They teach that at least part of the carbosilane substituted amine precursor is deposited onto the substrate to form a Si-containing layer using a deposition method (0577). They teach that the Si-containing layer is a silicon oxide layer (0585). They teach that the vapor deposition process can be a (plasma) chemical vapor deposition process or a (plasma) atomic layer deposition process (0589-0590 and 0642). They teach that a reaction gas may also be introduced into the reactor, where the reaction gas may be an oxidizing agent such as O2, O3, H2O, oxygen containing radicals such as O or OH, etc. (0652). They teach that the reaction gas may be treated by a plasma in order to decompose the reaction gas into is radical form (0654). Therefore, Fafard teaches organosilane precursors for use in forming silica films by ALD where they indicate that hydrogen atoms can be used as a substitution for a C1-C6 alkoxy group and an R group bound to a nitrogen atom can be hydrogen or a C1-C6 alkyl group such as iBu or an isobutyl group, indicating that the groups can be substituted for one another in forming a precursor for ALD.
	From the teachings of Pore and Fafard, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois in view of Pore to have substituted the hydrogen atoms bound to the nitrogen group for iBu groups and to have substituted the alkoxy groups bound to the silicon atom for hydrogen because Fafard teaches that such groups can be substituted for one another in a precursor used for depositing a silica film by ALD and Pore indicates that hydrogen atoms bonded to a nitrogen atom can be substituted for alkyl groups such that it will be expected to provide a suitably reactive precursor for the deposition of the silica film. Therefore, Tois in view of Pore and Fafard suggests using a precursor having formula II of claim 8 where R’ is H and R2 is iBu, i.e. of formula SiH3-CH2-N(iBu)2. 
	Regarding claim 9, Tois in view of Pore and Fafard suggest the process of instant claim 8. Tois further teaches that the deposition process is ALD (abstract, 0018, 0025, and 0030).
	Regarding claims 12-14, Tois in view of Pore and Fafard suggest the process of instant clam 8. Tois further teaches supplying a co-reactant such as oxygen (O2) and ozone (O3) (0041). They also teach that the oxygen source can be water and hydrogen peroxide, as well as N2O-, NO, and NO2 (0043). 
	Regarding claim 17, Tois in view of Pore and Fafard suggest the process of instant claim 8. Tois further teaches that the film formed can be pure silicon dioxide, i.e. SiO (0019).
	Regarding claims 18 and 19, Tois in view of Pore and Fafard suggest the process of instant claim 8. Tois further teaches that a multicomponent film is obtained by changing the starting material by evaporating a metal precursor and passing the evaporated metal precursor onto a substrate where it reacts to form a single molecular layer through a ligand exchange reaction and/or a dissociation reaction (0033-0034). They teach that after the reaction an oxygen source is then introduced in to the reaction space, which reacts with the remaining ligands of the chemisorbed metal compound complex to form new OH groups and oxygen bridges to the surface (0034). They teach that the second cation of the multicomponent oxide may be one or more metals or semi-metals, where the metals of groups IIIa, Iva, and Va of the periodic table, including rare earth metals, i.e. lanthanum and lanthanides, and metals and semi-metals of Group IVb may be mentioned (0036-0037). They teach that the metals can include titanium, aluminum, tantalum, hafnium, zirconium, yttrium, and lanthanum (0037). Therefore, a second precursor will be added to the Si-containing film forming composition on the substrate that includes an element from the transition metals, lanthanides, or group 13 of the periodic table. 
	Regarding claim 20, Tois in view of Pore and Fafard suggest the process of instant claim 8. Fafard further teaches that once the film reaches a desired thickness, the film may be subjected to further processing, such as thermal annealing, furnace-annealing, rapid thermal annealing, UV or e-beam curing, and/or plasma gas exposure (0666). They teach that the resulting film may contain fewer impurities and therefore may have improved performance characteristics (0666). They teach that thermal annealing has been found effective to reduce carbon and nitrogen contamination in the silicon-containing film (0666). From the teachings of Fafard, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois in view of Fafard to have annealed the Si-containing film by thermal annealing, furnace annealing, rapid thermal annealing, UV or e-beam curing, and/or plasma gas exposure because Fafard teaches that such processing reduces the impurities in a silicon-containing film formed by ALD so as to provide improved performance characteristics such that it will also be expected to reduce the impurities in the film of Tois in view of Fafard while improving the film. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tois in view of Pore and Fafard as applied to claim 8 above, and further in view of Suzuki, US 2019/0035605 A1.
	Regarding claim 10, Tois in view of Pore and Fafard suggest the process of instant claim 8. Tois further teaches that using highly reactive oxygen sources such as ozone, peroxide, and oxygen radicals to convert the attached silicon compound, the temperature of formation of the silica can be significantly reduced (0022). 
	Pore further teaches that the precursor can be used for PEALD (0005).
	Fafard teaches using plasma tread oxygen as a co-reactant (0583 and 0652) and that the deposition process can be plasma enhanced ALD (0642). 
	They do not specify that the process for depositing the silicon dioxide or silicon dioxide/mixed metal oxide is PEALD.
	Suzuki teaches a method of forming a film on a substrate by PEALD that includes deposition cycles of feeding a precursor in a pulse to a reaction space to adsorb a precursor on a surface of a substrate and then applying RF power to a second electrode to generate in the reaction space a plasma to which the precursor-adsorbed surface is exposed, thereby forming a sublayer on the surface (abstract). They teach that in step (ii), the plasma is a plasma of one or more gases selected from the group including O2 (0027). They teach using an amino silane precursor such as 3-aminopropyl trimethoxysilane (0048). They teach providing the precursor, while continuously feeding a reactant gas such as O2 and a dilution/carrier gas, followed by purging and applying RF power to form the plasma and cause the reaction gas to form a monolayer on the surface of the substrate (0032 and Fig. 8). They teach that a plasma is an ionized gas containing positive ions and free electrons, where in PEALD film formation is accomplished using ions and radicals (0002). Therefore, Suzuki teaches a PEALD process using an aminoalkylalkoxysilane precursor and a plasma co-reactant formed from oxygen so as to form a film on a substrate, where film formation is provided using radicals and ions.
	From the teachings of Tois, Pore, Fafard, and Suzuki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois in view of Pore and Fafard to have deposited the film by PEALD because Tois indicates it is desirable to use highly reactive oxygen species such as oxygen radicals, Pore indicated that similar precursors can be used with PEALD, Fafard teaches using oxygen plasma as a co-reactant, and Suzuki indicates that PEALD deposits film from precursors similar to that of Tois in view of Pore and Fafard by reaction with oxygen plasma, where the plasma generates radicals, such that it will be expected to provide the desired and predictable result of depositing the silica film by providing oxygen radical via the plasma process by PEALD. 

Claims 18-19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tois in view of Pore and Fafard as applied to claim 8 above, and further in view of Keuch, US 2016/0138182 A1.
	Regarding claims 18-19, Tois in view of Pore and Fafard suggest the process of instant claim 8. Tois further teaches that a multicomponent film is obtained by changing the starting material by evaporating a metal precursor and passing the evaporated metal precursor onto a substrate where it reacts to form a single molecular layer through a ligand exchange reaction and/or a dissociation reaction (0033-0034). They teach that after the reaction an oxygen source is then introduced in to the reaction space, which reacts with the remaining ligands of the chemisorbed metal compound complex to form new OH groups and oxygen bridges to the surface (0034). They teach that the second cation of the multicomponent oxide may be one or more metals or semi-metals, where the metals of groups IIIa, Iva, and Va of the periodic table, including rare earth metals, i.e. lanthanum and lanthanides, and metals and semi-metals of Group IVb may be mentioned (0036-0037). They teach that the metals can include titanium, aluminum, tantalum, hafnium, zirconium, yttrium, and lanthanum (0037). Therefore, a second precursor will be added to the Si-containing film forming composition on the substrate that includes an element from the transition metals, lanthanides, or group 13 of the periodic table. 
	They do not specifically teach that the second precursor is added to the Si-containing film forming composition.
	Keuch teaches methods for forming a mixed metal oxide epitaxial film comprising growing an amorphous layer of a mixed metal oxide on a substrate via atomic layer deposition and annealing the amorphous layer of the mixed metal oxide at an elevated temperature for a period of time sufficient to induce epitaxial solid-state re-growth of the amorphous layer of the mixed metal oxide (abstract). They teach that the metal precursor may be a metalorganic compound and the oxygen precursor is a chemical compound capable of oxidizing the metal precursor (0023). They teach that the substrate is exposed to a pulse of the metal precursor, the chamber is purged, and then the substrate is exposed to a pulse of the oxygen precursor, which reacts with the adsorbed metal precursor to form the binary metal oxide (0023). They teach that for grow the layer of the amorphous mixed metal oxide, multiple metal precursors may be used, e.g. a metal precursor for each type of metal cation in the desired mixed metal oxide (0024). They teach that a variety of metalorganic compounds may be used for metal precursors and a variety of oxygen precursors may be used (0024). They teach that the mixed metal oxide can be grown by exposing the substrate to alternating pulses of one or more of the metal precursors and the oxidizing precursor, where the substrate may be exposed to each of the metal precursors simultaneously, i.e. in a co-pulse, followed by purging and pulsing the oxygen precursor (0025). They teach that the substrate may alternatively be exposed to the metal precursors individually, separated by exposure to the oxygen precursor (0026). Therefore, Keuch teaches that a mixed metal oxide can be formed by ALD by exposing the substrate to the metal precursors at the same time or individually.
	From the teachings of Keuch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tois in view of Pore and Fafard to have added the second precursor to the Si-containing film forming composition in a single ALD metal reactant pulse for forming the mixed metal oxide film because Keuch teaches that mixed metal oxides can be formed by ALD by exposing the substrate to the metal precursors at the same time or individually such that it will be expected to suitably provide both precursors in a desirable sequence for forming the film desired by Tois in view of Fafard. 

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Fafard provides a precursor having 4 silicon atoms, it is noted that Fafard is relied upon for the suggestion of substituting the alkoxy groups of Tois for hydrogen atoms and the hydrogen atoms of the amino group of Tois with iBu groups. As discussed in the rejection above, Fafard provides silicon-containing precursors that are reactive to form silica films on substrates by vapor deposition. They provide precursors having amino groups of NH2 or NiBu2 (0031 and 0038), suggesting that amino groups having hydrogen atoms can be suitably substituted for isobutyl groups in a precursor desired to react in a vapor deposition process to form a silica film. Additionally, Fafard indicates that R3 can be H or an alkoxy group (abstract), where R3 is bound to Si, indicating that silicon can be bound to hydrogen atoms or alkoxy groups in a precursor designed to react in a vapor deposition process to deposit a silica film. Therefore, the substitution of iBu for H in the amino group and H for the alkoxy group to provide SiH3-CH2-N(iBu-)2 in the combination of Tois in view of Fafard is expected to provide a suitable precursor for the deposition of the silica film by vapor deposition because Fafard indicates that iBu can be used in place of H and H can be used in place of alkoxy in depositing silica films by vapor deposition such that the groups will be expected to provide the precursor with suitable reactivity in forming silica.  Further, the suggestion of substituting NH2 for NiBu2 is also supported by Pore which indicates that nitrogen can be bound to hydrogen or alkyl groups (0005-0013 and 0036-0040). 
As to Applicant’s argument that it is impossible to have substituted the alkoxy group bound to the silicon atoms for hydrogen, it is unclear why this is impossible. While claim 8 has been amended to remove oxygen from the precursor, the rejection provides the suggestion of using SiH3-CH2-N(iBu)2 as the precursor which does not contain oxygen, where, as discussed above, the alkoxy group of Tois has been substituted with the hydrogen groups with the expectation of providing a precursor with suitable reactivity since Fafard indicates that such groups are acceptable alternatives. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718